STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0278
VERSUS

JAMES SPIKES, SR. JUNE 6, 2022
In Re: James Spikes, Sr., applying for supervisory writs,

22nd Judicial District Court, Parish of Washington,
No. 13-CR9-123350.

 

BEFORE: McCLENDON, WELCH, AND THERIOT, JJ.

WRIT DENIED. Relator’s conviction and sentence became final
on September 6, 2017, when the Louisiana Supreme Court denied
his writ seeking review of this court’s opinion on his appeal.
See La. Code Crim. P. art. 922(D). Thus, relator is not similar
to the defendant in State v. Lyles, 2019-00203 (La. 10/22/19),
286 So.3d 407 (per curiam), because his case was not pending on
direct review when the amendments to the habitual offender
statute became effective on November 1, 2017. Therefore, the
district court did not err by denying the motion to correct an
illegal sentence or by not holding a contradictory hearing.

PMc
JEW
MRT

COURT OF APPEAL, FIRST CIRCUIT

a.SnJ$

DEPUTY CLERK OF COURT
FOR THE COURT